Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to the claims as filed 2/8/2022 have overcome the 35 USC 112b rejections presented in the office action dated 11/9/2021. The amendments to independent claims 16 and 25 have overcome the previously presented 35 USC 102 and 103 rejections of claims 16-18, 20-29, and 31-34. 
Applicant's arguments filed 2/8/2022 with respect to claim 35 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 35 requiring that the sliding tab is “configured to allow a user to grasp the sliding tab such that the user is able to slide the sliding tab relative to the lever” distinguishes the claimed invention from the prior art of Callister, since Callister discloses only grasping the lever in order to move the sliding tab. The examiner respectfully disagrees. The limitation requiring that the sliding tab is “configured to allow a user to grasp the sliding tab such that the user is able to slide the sliding tab relative to the lever” is a functional limitation. Therefore, the prior art need only disclose a sliding tab that is capable of allowing a user to grasp the sliding tab and slide the sliding tab relative to the lever in order to meet this recitation of intended use.  The sliding tab (326; see figures 15-17) of Callister is accessible to the user’s hand (i.e., there is no structure that completely blocks access to the sliding tab) and is capable of being grasped such that the user is able to slide the sliding tab relative to the lever (i.e., there is no structure that prevents the sliding tab from being slid in the proximal/distal direction along slotted portion of the control handle 324). 

Claim Objections
Claim 37 is objected to because of the following informalities: in line 1 of claim 37, the period following “claim 36,” must be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 36 includes “the catheter” and “the control wire” which each lack antecedent basis. It is noted that claim 25, from which claim 36 depends, recites a first elongate member extending through a second elongate member. It is suggested that claim 36 be amended to replace “the catheter” with “the second elongate element” and “the control wire” with “the first elongate member” in order to overcome this rejection. Claim 37 is rejected by virtue of its dependence from claim 36.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Callister et al. (US 2005/0288551). Callister discloses a control handle for use with a medical device operable through an endoscope, the medical device including an actuatable component (occluding device 164/350/400 – actuatable by releasing it from catheter which allows it to expand; can be self-expandable as per [0072]) that is adapted to be operable (e.g., free to self-expand and occlude body lumen) by manipulating the control wire (e.g., holding control wire still while moving catheter 352, noting that manipulate is being given its broadest reasonable interpretation of “to handle or control”) extending through a catheter (352), the control handle comprising a grip attachment (328) configured to be secured to an endoscope (fig. 17), a main housing (e.g., 342) operably secured to the grip attachment, a catheter housing (324) moveably disposed within the main housing ([0066],[0069]) and adapted to releasably secure the catheter (352) (e.g., to the lever via pin on catheter housing fitted in slot 358 of lever); note also set screw 348) such that translation of the catheter housing (via movement of lever 340) causes translation of the catheter ([0069]), a lever (340) rotatably securable relative to the main housing such that rotation of the lever relative to the main housing causes the catheter housing to move relative to the main housing, and a sliding tab (slider ring 326; “tab” being given broadest reasonable interpretation of a small projecting device; https://www.merriam-webster.com/dictionary/tab) disposed relative to the lever, the sliding tab configured to allow a user to grasp the sliding tab such that the user is able to slide the sliding tab relative to the lever (340) in order to cause the catheter (352) to translate relative to the control wire (“stabilizing wire” 354) disposed within the catheter (352) ([0067]). It is noted that the limitation of the sliding tab being “configured to allow a user to grasp the sliding tab such that the user is able to slide the sliding tab relative to the lever…” is considered a recitation of intended use. Because the sliding tab (slider ring 326) is  by the user’s hand, it meets this functional limitation.  Manually sliding the slider ring 326 will have the same effect as rotating lever (350) as understood in view of figures 15 and 17.

Allowable Subject Matter
Claims 16-18, 20-29, and 31-34 are allowed.
Claims 36 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in a manner consistent with the examiner’s suggestion above and to include all of the limitations of the base claim and any intervening claims. Note also that claim 37 must be rewritten to address the minor informality in the Claim Objections section above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 2/24/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771